Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 14, 2017

The Court of Appeals hereby passes the following order:

A17D0367. ARON REXHEPI v. THE STATE.

      In 2014, Aron Rexhepi was convicted of armed robbery, kidnapping, and three
counts of aggravated assault. His convictions were affirmed on appeal in an
unpublished opinion. Rexhepi v. State, Case No. A15A179, decided October 16,
2015. Rexhepi subsequently filed a pro se “Extraordinary Motion for New Trial,”
which the trial court denied in an order dated February 1, 2017. Rexhepi then filed
this application for discretionary appeal on March 22, 2017, seeking review of that
order. We, however, lack jurisdiction.
       An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal made beyond 30 days. See Boyle v. State, 190 Ga. App. 734,
734 (380 SE2d 57) (1989). Here, Rexhepi filed his application 49 days after the trial
court’s order was entered. Accordingly, the application is untimely and is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/14/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.